Citation Nr: 9905235	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  98-00 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran had active military service from March 
1965 to August 1965, and served as a member of the Army 
National Guard of Nebraska from September 1964 to January 
1985.


FINDINGS OF FACT

1.  There is no competent medical evidence which demonstrates 
the veteran currently suffers from a heart disorder which is 
related to his period of service.

2.  The veteran's bilateral hearing loss is related to his 
period of service.

3.  There is no competent medical evidence which demonstrates 
the veteran currently suffers from tinnitus which is related 
to his active service.

4.  There is no competent medical evidence which demonstrates 
the veteran currently suffers from a right knee disorder 
which is related to his active service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a heart disorder is not well grounded.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.309 (1998).  

2.  The veteran's bilateral hearing loss was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (1998).  

3.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).  

4.  The veteran's claim of entitlement to service connection 
for a right knee disorder is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Applicable Law.

With respect to service connection, a claimant is entitled to 
compensation for a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease in the active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991).  The terms active military, naval, or air 
service include any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty.  See 38 U.S.C.A. § 101(24) (West 1991); 
38 C.F.R. § 3.6(a) 1998; Paulson v. Brown, 7 Vet. App. 466 
(1995).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  

In addition, service connection can be established if the 
veteran manifests one of certain enumerated diseases in 38 
C.F.R. sections 3.307 and 3.309 to a compensable degree 
within a presumptive period of the veteran's separation from 
service.  Such list of enumerated diseases include organic 
heart disease which becomes manifest within a year of the 
veteran's discharge from active service.  See 38 C.F.R. 
§§ 3.307, 3.309 (1998).

Moreover, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claims for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability. See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).



II.  Heart Disorder.

The veteran's records show the veteran's last period of 
ACDUTRA was from December 17, 1983 to December 18, 1983.  
Furthermore, the veteran's service medical records contain 
the veteran's September 1964 entrance examination which shows 
the veteran had a normal heart.  These records also include 
evidence showing the veteran had a myocardial infarction on 
or about February 1984, and that in May 1984 he was diagnosed 
with acute coronary artery disease and angina.

Medical records from the Bryan Memorial Hospital dated from 
February 1984 to February 1997 describe the treatment the 
veteran received over time for various health problems 
including, but not limited to, cysts in both kidneys, 
multiple acute myocardial infarctions, angina, coronary 
artery disease, and tobacco addiction.  These records also 
indicate the veteran underwent a heart transplant in May 
1991, and describe the follow up care the veteran received at 
this institution.  Additionally, the claims file contains 
records received from the Social Security Administration, 
which basically provide the same information as the records 
from the Bryan Memorial Hospital.

Finally, June 1997 VA examination reports indicate the 
veteran had a history of multiple, recurrent acute myocardial 
infarctions, as well as that x-ray evidence showed the 
veteran had a mildly enlarged heart and mild interstitial 
thickening in the lower lungs.  The veteran was diagnosed 
with status post heart transplant secondary to multiple 
myocardial infarctions, a history of cardiomyopathy, mild 
cardiomegaly, and mild lower lung interstitial disease 
bilaterally. 

After a review of the evidence, the Board finds that the 
record does not contain medical evidence that the veteran 
currently suffers from a heart disorder which is related to 
his period of service.  Specifically, the veteran's service 
records indicate he suffered a myocardial infarction on or 
about February 1984 and was first diagnosed with coronary 
artery disease in May 1984, which was about 19 years after 
his discharge from active service.  In this regard, the Board 
observes that the provisions for presumptive diseases under 
38 C.F.R. sections 3.307 and 3.309 are not for application in 
cases where the presumptive disease(s) became manifest 
following a period of ACDUTRA.  And thus, the Board finds 
that the presumptions under section 3.307 and 3.309 are not 
for application in this case.  See 38 C.F.R. §§ 3.307, 3.309 
(1998).  Additionally, the Board notes the evidence of record 
does not show a nexus between the veteran's current heart 
disorder and his period of active service, and thus, the 
veteran has failed to satisfy an essential element necessary 
to well ground his claim.  A well-grounded claim must be 
supported by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
competent medical evidence to support the claim of service 
connection for a heart disorder, the Board can only conclude 
that the veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded, and thus, the claim must be denied.  

III.  Bilateral Hearing Loss.

Before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.  However, in Hensley v. 
Brown, 5 Vet. App. 155 (1993), the Court stated that 38 
C.F.R. § 3.385, does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service. Id. 
at 159.  The Court explained that when audiometric test 
results at the veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service. Id. at 160.

In this case, the veteran's service records show his 
specialty while in active service was infantryman direct fire 
crewman, and that his specialties while in the reserves were 
indirect fire infantryman, anti-armor weapons crewman, and 
infantryman.  In addition, the veteran's service medical 
records include his September 1964 enlistment examination 
showing the veteran had 15/15 hearing, bilaterally, as per 
the whispered voice test.  Furthermore, a December 1981 
examination report shows the veteran's pure tone thresholds, 
in decibels, for the left ear were 25, 25, 25, 45, 40, and 
for the right ear were 25, 25, 25, 55, 60, both measured at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively.  And, a 
February 1984 examination report reveals the veteran's pure 
tone thresholds, in decibels, for the left ear were 30, 20, 
15, 50, 40, and for the right ear were 20, 10, 25, 50, 30 
both measured at 500, 1000, 2000, 3000, and 4000 Hertz.  
However, the Board notes that neither the December 1981 nor 
the February 1984 examination reports fall within the 
veteran's periods of active service, including any of his 
various periods of ACDUTRA.

As to the post-service medical evidence, the record includes 
a June 1997 VA examination report which shows the veteran's 
pure tone thresholds, in decibels, for the left ear were 10, 
5, 50, 55, 55, and for the right ear were 10, 5, 40, 65, 70 
both measured at 500, 1000, 2000, 3000, and 4000 Hertz.  
Additionally, the report indicates the veteran had a history 
of serving in a weapons platoon and of being exposed to noise 
from 105 millimeter recoilless rifles, 81 millimeter mortars, 
.45 caliber handguns, and M-16 rifles.  Furthermore, the 
examination report indicates the examiner was of the opinion 
that the audiometric results were consistent with a cochlear 
lesion secondary to noise exposure, as well as that the 
veteran had significant bilateral hearing loss which should 
result in communication difficulties.

After a review of the evidence of record, the Board notes 
that the service medical records show the veteran did not 
have a hearing disability prior to his entrance into the 
service; however, upon discharge from the reserves, his pure 
tone thresholds, in decibels, for the left ear were 30, 20, 
15, 50, 40, and for the right ear were 20, 10, 25, 50, 30 
both measured at 500, 1000, 2000, 3000, and 4000 Hertz.  
These pure tone thresholds meet the criteria defined in 
38 C.F.R. § 3.385 and Hensley v. Brown, 5 Vet. App. 155 
(1993).  Also, the Board notes that none of the veteran's 
service examination reports showing the veteran had a hearing 
disability are dated within the veteran's period of active 
service or within one of his periods of ACDUTRA.  However, 
taking into consideration the fact that the veteran served 
for more than 20 years and that his specialties in active 
service and in the reserves included infantryman 
direct/indirect fire crewman and anti-armor weapons crewman, 
as well as taking into consideration section 5107(b) 
expressly providing that the benefit of the doubt rule must 
be applied to a claim when the evidence submitted in support 
of the claim is in relative equipoise, as in this case, the 
Board finds that the veteran has established he is entitled 
to service connection for bilateral hearing loss.  See 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (1998).  

IV.  Tinnitus.

With respect to the evidence of record, the veteran's service 
medical records are negative for any complaints of or 
treatment for tinnitus.  And, as to post-service medical 
records, the claims file contains a June 1997 VA examination 
report from the Lincoln VA Medical Center (VAMC) noting the 
veteran had a history of tinnitus with decreased hearing 
acuity, which was to be fully evaluated at the Omaha VAMC.  
And, a June 1997 VA examination report from the Omaha VAMC 
reveals the veteran had been treated for bilateral otitis 
media, but that he did not present evidence of tinnitus at 
that time.  More importantly, the Board notes the claims file 
is devoid of any evidence dated between the veteran's 
discharge from service and 1997 showing that the veteran has 
been diagnosed with tinnitus related to his period of 
service. 

After a review of the claims file, the Board finds that the 
evidence of record does not contain any indication that the 
veteran currently suffers from tinnitus which is related to 
his period of service.  As the record stands, the veteran has 
failed to satisfy two essential elements necessary to well 
ground his claim, which is the existence of a current 
disability and a nexus between his period of service and the 
claimed disability.  A well-grounded claim must be supported 
by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
competent medical evidence to support the claim of service 
connection for tinnitus, the Board can only conclude that the 
veteran has not presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded, and thus, the claim must be denied.

V.  Right knee disorder.

The service medical records show that, in June 1966, the 
veteran developed pain in his right knee while bending over 
to pick up some of his equipment, but that he was able to 
walk as long as he kept his knee flexed to 10 degrees.  
Additionally, the records show that, upon further 
examination, the veteran was found to have an infectious 
injury to the right meniscus, which was resolved as the 
veteran did not present right knee instability, local 
tenderness and no signs of previous ligamentous or cartilage 
injury.  Finally, and more importantly, December 1981 
notations indicate the veteran had a right knee injury 10 
years prior, but that he did not present any symptoms or 
impairment at that time.

As to post-service medical evidence, the record does not 
contain any medical evidence indicating the veteran has been 
diagnosed with or treated for a right knee disorder since his 
discharge from the service. 

After a review of the record, the Board finds that the 
veteran has not submitted any medical evidence showing that 
he currently suffers from a right knee disorder which is 
related to his period of service.  Simply put, other than the 
veteran's own statements, there is no medical evidence of 
record specifically providing a medical diagnosis of a right 
knee disorder.  Therefore, as the veteran has failed to 
satisfy one of the essential elements necessary to well 
ground his claim, which is the existence of a disability of 
service origin, the veteran's claim must be denied.  A well-
grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

VI.  Conclusion.

With respect to the issues of service connection for a heart 
disorder, tinnitus and a right knee disorder, the Board 
observes the claims file contains various statements made, 
via correspondence, from the veteran and his representative 
tending to indicate that the veteran currently suffers from a 
heart disorder, tinnitus and a right knee disorder which are 
related to his period of service.  While the Board 
acknowledges the sincerity of these statements, the Board 
notes that the veteran and his representative are laypersons 
not qualified to offer a medical opinion regarding the 
existence of a disability or as to the etiology of any such 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit, supra, in which the United States Court of 
Veterans Appeals held that a veteran does not meet the burden 
of presenting evidence of a well grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer such medical opinions).

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence which would well-ground his 
claim of service connection for a heart disorder, tinnitus 
and a right knee disorder, the VA is under no duty to assist 
the veteran in developing the facts pertinent to the claim.  
See Epps v. Gober, 126 F. 3d 1464, 1468 (1997).  Giving the 
benefit of the doubt to a claimant does not relieve the 
claimant of carrying the burden of establishing a "well 
grounded" claim, and thus, there is nothing in the text of 
section 5107 to suggest that the VA has a duty to assist the 
claimant until he or she meets his or her burden of 
establishing a "well grounded" claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); see also Epps, supra.  More 
importantly, the law is clear that the veteran may be 
considered for a VA examination, pursuant to 38 C.F.R. § 
3.326, only after his claim is determined to be well 
grounded.  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).  
Therefore, the Board finds that, as the veteran has not shown 
that his claims of service connection for a heart disorder, 
tinnitus and a right knee disorder are well grounded, the VA 
has no duty to afford him a VA examination.  Finally, the 
Board is aware of no circumstances in this matter that would 
put the VA on notice that any additional relevant evidence 
may exist which, if obtained, would well-ground the veteran's 
claims.  See generally McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims of service connection for a heart disorder, tinnitus 
and a right knee disorder, and the reasons for which his 
claims failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for a heart disorder is denied.

Service connection for bilateral hearing loss is granted.

Evidence of a well grounded claim not having been submitted, 
service connection for tinnitus is denied.

Evidence of a well grounded claim not having been submitted, 
service connection for a right knee disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

